DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statements filed 2/10/2021, 11/03/2020, 10/02/2020 have been considered.

Response to Amendment
	Claim amendment filed 12/21/2020 has been entered. All pending claims have been carefully reconsidered in view of the claim amendment. Independent claims have been amended to include, inter alia, “a locking feature” such that the “locking feature is a subtractive portion from the primitive geometry of the rear portion.” Upon further consideration, however, the examiner respectfully submits that the added claim limitations do not put the instant application in condition for allowance, and a new ground of rejection has been presented in this office in response to the claim amendment. Applicant’s arguments regarding the previous ground of rejection has been studied by the examiner, however they are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication US 2017/0131509 A1 to Xiao et al. (hereinafter “Xiao”) in view of US Patent No. 9,644,862 B2 to Lu et al. (hereinafter “Lu”) and US Patent Application Publication US 2008/0240658 A1 to Leeman et al. (hereinafter “Leeman”).
Regarding claim 1, Xiao discloses a fiber optic connector (Fig. 2a), comprising: a housing comprising a rear end (100 in Fig. 2a) and a front end (210 in Fig. 2a) with a longitudinal passageway extending from the rear end to the front end (Fig. 2b, Fig. 4), wherein a part of the rear portion of the housing comprises a round cross-section (100 in Fig. 2a) and a part of the front portion of the housing comprises a non-round cross-section (210 in Fig. 2a) with a transition region disposed between the rear portion and the front portion (Fig. 2b), wherein the transition region comprises a threaded portion (131 in Fig. 2b); and a ferrule comprising a fiber bore extending from a rear end to a front end (110+120 in Fig. 4).
However, Xiao does not explicitly teach the use of a conversion housing for changing the fiber optic connector from a first connector footprint to a second connector footprint.  On the 
In addition, Xiao does not explicitly disclose a locking feature that is a subtractive portion from the primitive geometry of the rear of the housing, in the manner claimed in the present application. On the other hand, various mechanical protrusions and matching grooves/ indentation for locking fiber optic connector housing are commonly used mechanical features in the art. For example, Leeman discloses a fiber connector housing having a rear portion of the housing having a locking feature (113, 115 in Fig. I-1; see paragraph [0094]) that is a subtractive portion from the primitive geometry of the rear portion. Such groove or subtractive portion would have been readily recognized as advantageous and desirable to one of ordinary skill in the art because subtractive portions are easier and cheaper to manufacture and requires less special clearance during insertion of the fiber optic connector, leading to a more compact fiber optic connector housing design. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Xiao to have a locking feature that is a subtractive portion from the primitive geometry of the rear of the housing, in the manner claimed in the present application.


	Regarding claim 3, Xiao discloses wherein the threaded portion is adjacent to a keying feature (130, 132 in Fig. 4);
	Regarding claim 4, Xiao discloses wherein the front portion of housing comprises another cross-section portion (220 in Fig. 2b);
	Regarding claim 5, Xiao discloses wherein said another cross-section portion comprises a SC footprint (Fig. 2a).
	Regarding claim 83, Xiao in view of Lu and Leeman renders the claimed fiber optic connector obvious as already discussed above. Although Leeman discloses a ledge as one of the locking feature, it does not explicitly discloses that the surface of the locking feature is a ramp in the manner claimed. On the other hand, the use of a ramped surface for locking feature is well known and common in the fiber optic connector art. Ramped surface allows for facilitated insertion movement during the fiber optic connector coupling and helps to ensure optimal physical coupling. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Xiao in view of Lu and Leeman to have a locking feature having a ramp in the manner claimed in the present application. 


Claim(s) 6-8, 10-14, 20-22, 24-28, 34-37, 41-42, 44, 71-72, 84 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application US 2005/0084215 A1 to Grzegorzewska et al. (hereinafter “Grzegorzewska”) in view of Lu and Leeman.
Regarding claim 6, Grzegorzewska discloses a fiber optic connector, comprising: a housing comprising a rear end (30 in Fig. 1) and a front end (20+18 in Fig. 1) with a longitudinal passageway extending from the rear end to the front end (Fig. 5), and a tuning pocket (50 in Fig. 4) in cooperation with the longitudinal passageway; and a ferrule comprising a fiber bore extending from a rear end to a front end (Fig. 5) along with at least one selectively tunable surface (38 in Fig. 2), wherein the at least one selectively tunable surface cooperates directly with the tuning pocket of the housing allowing rotation of the ferrule for optical tuning (paragraph [0020]-[0021]).
However, Grzegorzewska does not explicitly teach the use of a conversion housing for changing the fiber optic connector from a first connector footprint to a second connector footprint.  On the other hand, the use of a conversion housing is known in the art, for example, as taught by Lu. Lu discloses a conversion housing (44 in Fig. 3) for coupling with a fiber optic connector to change from a first connector footprint to a second connector footprint (Fig. 3; col. 4, ll. 8-20).  Such conversion housing would have been readily recognized as advantageous and desirable to one of ordinary skill in the art since it would allow for coupling of ruggedized external fiber cable connector to be coupled to a standard SC type fiber optic connection inside an enclosure.  Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Grzegorzewska to have a conversion housing, in the manner claimed in the present application.
In addition, Grzegorzewska does not explicitly disclose a locking feature that is a subtractive portion from the primitive geometry of the rear of the housing, in the manner claimed in the present application. On the other hand, various mechanical protrusions and matching grooves/ indentation for locking fiber optic connector housing are commonly used mechanical 

	Regarding claim 7, Grzegorzewska discloses a transverse ferrule retention member (54 in Fig. 2) for limiting the movement of the ferrule relative to the housing (paragraph [0026]);
Regarding claim 8, Grzegorzewska discloses a fiber optic connector, comprising: a housing comprising a rear end (30 in Fig. 1) and a front end (20+18 in Fig. 1) with a longitudinal passageway extending from the rear end to the front end (Fig. 5), a ferrule comprising a fiber bore extending from a rear end to a front end (Fig. 5), a transverse ferrule retention member (54 in Fig. 2) attachable to the housing for limiting the movement of the ferrule relative to the housing (paragraph [0026]). However, Grzegorzewska does not explicitly teach the use of a conversion housing for changing the fiber optic connector from a first connector footprint to a second connector footprint.  On the other hand, the use of a conversion housing is known in the art, for example, as taught by Lu. Lu discloses a conversion housing (44 in Fig. 3) for coupling with a fiber optic connector to change from a first connector footprint to a second connector 

	Regarding claim 10, Grzegorzewska and Leeman discloses the housing further comprises a locking feature (24 in Fig. 2) wherein the locking feature is a groove, shoulder, a scallop, or a ramp with a ledge formed in the housing (24 in Fig. 2);

	Regarding claim 11, Grzegorzewska discloses a fiber optic connector, comprising: a housing comprising a rear end (30 in Fig. 1) and a front end (20+18 in Fig. 1) with a longitudinal passageway extending from the rear end to the front end (Fig. 5), the housing further comprises a locking feature (24 in Fig. 2), a ferrule comprising a fiber bore extending from a rear end to a front end (Fig. 5), a transverse ferrule retention member (54 in Fig. 2) attachable to the housing for limiting the movement of the ferrule relative to the housing (paragraph [0026]). However, Grzegorzewska does not explicitly teach the use of a conversion housing for changing the fiber optic connector from a first connector footprint to a second connector footprint.  On the other hand, the use of a conversion housing is known in the art, for example, as taught by Lu. Lu discloses a conversion housing (44 in Fig. 3) for coupling with a fiber optic connector to change from a first connector footprint to a second connector footprint (Fig. 3; col. 4, ll. 8-20).  Such conversion housing would have been readily recognized as advantageous and desirable to one of 
In addition, Grzegorzewska does not explicitly disclose a locking feature that is a subtractive portion from the primitive geometry of the rear of the housing, in the manner claimed in the present application. On the other hand, various mechanical protrusions and matching grooves/ indentation for locking fiber optic connector housing are commonly used mechanical features in the art. For example, Leeman discloses a fiber connector housing having a rear portion of the housing having a locking feature (113, 115 in Fig. I-1; see paragraph [0094]) that is a subtractive portion from the primitive geometry of the rear portion. Such groove or subtractive portion would have been readily recognized as advantageous and desirable to one of ordinary skill in the art because subtractive portions are easier and cheaper to manufacture and requires less special clearance during insertion of the fiber optic connector, leading to a more compact fiber optic connector housing design. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Grzegorzewska to have a locking feature that is a subtractive portion from the primitive geometry of the rear of the housing, in the manner claimed in the present application.

	Regarding claim 12, Grzegorzewska discloses the housing further comprises an opening in the outer surface that is transverse to the longitudinal passageway (62 in Fig. 3; paragraph [0026]);

	Regarding claim 14, Grzegorzewska discloses the housing comprising a transition region disposed between a rear portion (30 in Fig. 1) and a front portion (20+18 in Fig. 1), wherein the rear portion of the housing has a round cross-section and the front portion of the housing has a non-round cross-section (Fig. 1);

	Regarding claim 20, Grzegorzewska discloses a fiber optic connector, comprising: a housing comprising a housing comprising a rear end (30 in Fig. 1) and a front end (20+18 in Fig. 1) with a longitudinal passageway extending from the rear end to the front end (Fig. 5), a tuning pocket (50 in Fig. 4) in cooperation with the longitudinal passageway, and a transition region between the rear end and the front end (Fig. 1), wherein the transition region comprises an asymmetric transition with respect to a longitudinal axis (i.e. the cross section of the rear end and front end changes asymmetrically- as in, from a circular cross section to a non-circular cross section); and a ferrule comprising a fiber bore extending from a rear end to a front end (Fig. 5). However, Grzegorzewska does not explicitly teach the use of a conversion housing for changing the fiber optic connector from a first connector footprint to a second connector footprint.  On the other hand, the use of a conversion housing is known in the art, for example, as taught by Lu. Lu discloses a conversion housing (44 in Fig. 3) for coupling with a fiber optic connector to change from a first connector footprint to a second connector footprint (Fig. 3; col. 4, ll. 8-20).  Such conversion housing would have been readily recognized as advantageous and desirable to one of ordinary skill in the art since it would allow for coupling of ruggedized external fiber cable 
In addition, Grzegorzewska does not explicitly disclose a locking feature that is a subtractive portion from the primitive geometry of the rear of the housing, in the manner claimed in the present application. On the other hand, various mechanical protrusions and matching grooves/ indentation for locking fiber optic connector housing are commonly used mechanical features in the art. For example, Leeman discloses a fiber connector housing having a rear portion of the housing having a locking feature (113, 115 in Fig. I-1; see paragraph [0094]) that is a subtractive portion from the primitive geometry of the rear portion. Such groove or subtractive portion would have been readily recognized as advantageous and desirable to one of ordinary skill in the art because subtractive portions are easier and cheaper to manufacture and requires less special clearance during insertion of the fiber optic connector, leading to a more compact fiber optic connector housing design. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Grzegorzewska to have a locking feature that is a subtractive portion from the primitive geometry of the rear of the housing, in the manner claimed in the present application.


	Regarding claim 21, Grzegorzewska discloses a ferrule comprising at least one selectively tunable surface (38 in Fig. 3), wherein the selectively tunable surface allows the ferrule to have a plurality of rotational positions relative to the housing (paragraph [0026]);

	Regarding claim 24, Grzegorzewska discloses wherein the selectively tunable surface of the ferrule is disposed adjacent to a free rotation portion of the ferrule (36 in Fig. 5), thereby allowing rotation of the ferrule for tuning during assembly;
	Regarding claim 25, Grzegorzewska discloses the housing further comprises an opening in the outer surface that is transverse to the longitudinal passageway (62 in Fig. 3; paragraph [0026]);
Regarding claim 26-27, Grzegorzewska discloses a transverse ferrule retention member (54 in Fig. 2) attachable to the housing for limiting the movement of the ferrule relative to the housing when assembled (paragraph [0026]);
	Regarding claim 28, Grzegorzewska discloses the transverse ferrule retention member comprising a clip (54 in Fig. 3);

	Regarding claim 34, Grzegorzewska discloses a fiber optic connector, comprising: a housing comprising a housing comprising a rear end (30 in Fig. 1) and a front end (20+18 in Fig. 1) with a longitudinal passageway extending from the rear end to the front end (Fig. 5), a tuning pocket (50 in Fig. 4) in cooperation with the longitudinal passageway; an opening in the outer surface that is transverse to the longitudinal passageway (62 in Fig. 3; paragraph [0026]); wherein the transition region comprises an asymmetric transition with respect to a longitudinal axis (i.e. the cross section of the rear end and front end changes asymmetrically- as in, from a circular cross section to a non-circular cross section); a ferrule comprising a fiber bore extending from a rear end to a front end (Fig. 5); a ferrule comprising at least one selectively tunable 
In addition, Grzegorzewska does not explicitly disclose a locking feature that is a subtractive portion from the primitive geometry of the rear of the housing, in the manner claimed in the present application. On the other hand, various mechanical protrusions and matching grooves/ indentation for locking fiber optic connector housing are commonly used mechanical features in the art. For example, Leeman discloses a fiber connector housing having a rear portion of the housing having a locking feature (113, 115 in Fig. I-1; see paragraph [0094]) that is a subtractive portion from the primitive geometry of the rear portion. Such groove or subtractive portion would have been readily recognized as advantageous and desirable to one of 

	Regarding claim 35, Grzegorzewska discloses wherein the clip limits rotation of ferrule relative to the housing by cooperating with the selectively tunable surface of the ferrule when assembled (paragraph [0026]);
	Regarding claim 35, Grzegorzewska discloses the longitudinal passageway of the housing defining a resilient member cavity (Fig. 5);
	Regarding claim 36, Grzegorzewska discloses a resilient member for biasing the ferrule to a forward position (40 in Figs. 3 and 5);
	Regarding claim 41, Grzegorzewska discloses wherein a part of the rear portion of the housing has a round cross-section (30 in Fig. 1) and a part of the front portion of the housing (20+18 in Fig. 1) has a non-round cross-section;
	Regarding claim 42, Grzegorzewska discloses wherein the non-round cross- section comprises a rectangular cross-section having rounded corners (20, 18 in Fig. 1);
	Regarding claim 44, Grzegorzewska discloses wherein a portion of the front end of the housing comprises one or more ears (22 in Figs. 1-2);
	

In addition, Grzegorzewska does not explicitly disclose a locking feature that is a subtractive portion from the primitive geometry of the rear of the housing, in the manner claimed in the present application. On the other hand, various mechanical protrusions and matching grooves/ indentation for locking fiber optic connector housing are commonly used mechanical 


	Regarding claim 72, Grzegorzewska discloses a fiber optic connector as discussed above. As such, Grzegorzewska also discloses the method of making the fiber optic connector comprising the steps of inserting a ferrule (36 in Fig. 3) partially into a housing from a front end (18 in Fig. 3), wherein the ferrule comprises a selectively tunable surface (38 in Fig. 3) positioned with a tuning pocket of the housing (Fig. 5); and attaching a transverse ferrule retention member (54 in Fig. 5) to the housing for limiting the rotation of ferrule relative to the housing by inserting the transverse ferrule retention member into an opening (62 in Fig. 3) disposed in an outer surface of the housing, wherein the opening is transverse to the longitudinal passageway (62 in Fig. 3; Fig. 5). However, Grzegorzewska does not explicitly teach the use of a conversion housing for changing the fiber optic connector from a first connector footprint to a second connector footprint.  On the other hand, the use of a conversion housing is known in the 
In addition, Grzegorzewska does not explicitly disclose a locking feature that is a subtractive portion from the primitive geometry of the rear of the housing, in the manner claimed in the present application. On the other hand, various mechanical protrusions and matching grooves/ indentation for locking fiber optic connector housing are commonly used mechanical features in the art. For example, Leeman discloses a fiber connector housing having a rear portion of the housing having a locking feature (113, 115 in Fig. I-1; see paragraph [0094]) that is a subtractive portion from the primitive geometry of the rear portion. Such groove or subtractive portion would have been readily recognized as advantageous and desirable to one of ordinary skill in the art because subtractive portions are easier and cheaper to manufacture and requires less special clearance during insertion of the fiber optic connector, leading to a more compact fiber optic connector housing design. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Grzegorzewska to have a locking feature that is a subtractive portion from the primitive geometry of the rear of the housing, in the manner claimed in the present application.

. 

	

Claim 15-19, 23, 29-33, 38-40, 43, 45-60, 62-65, 66-70, 73-78, 79-82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grzegorzewska in view of Lu and Leeman as applied to claims above, and in further view of Xiao.

	Regarding claims 15-19, Grzegorzewska discloses a fiber optic connector as already discussed above. However, Grzegorzewska does not explicitly disclose the use of a threaded region in the transition region, a shroud, and an SC footprint as claimed in claims 15-19 of the present application.  On the other hand, each of these features are known and shown by Xiao, as already discussed above regarding claims 1-5 (a “shroud” is disclosed by Xiao as element ‘300’ in Fig. 3b).  Such features would have been readily recognized as advantageous and desirable to one of ordinary skill in the art since the threaded portion would allow for secure mechanical 
	Regarding claim 23, Grzegorzewska discloses a fiber optic connector as already discussed above. However, Grzegorzewska does not explicitly teach the tunable surfaces formed by planar surfaces recessed on the ferrule as claimed.  On the other hand, such feature is known in the art as taught by Xiao (i.e. surfaces between 121, 122, 123 as shown in Fig. 5 of Xiao).  Such recessed surfaces would have been readily recognized as advantageous and desirable to one of ordinary skill in the art since it would allow for highly secure and stable mechanical coupling between the ferrule and the housing and prevents accidental movement that may lead to coupling loss.  Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Grzegorzewska to have the tunable surfaces formed by planar surfaces recessed on the ferrule as claimed.
	Regarding claims 29-33, Grzegorzewska discloses a fiber optic connector as already discussed above. However, Grzegorzewska does not explicitly disclose the use of a nosepiece, threaded portion, keying feature, and the front portion of the housing comprising another cross-section portion. On the other hand, each of these features are known and shown by Xiao, as already discussed above with reference to claims 15-19.  Xiao discloses a nosepiece attachable to the front of the housing for covering the opening (170 in Fig. 4), threaded portion in the transition portion (see rejection of claim 15 and claim 2 above), keying feature (see rejection of 
	Regarding claims 38-40, Grzegorzewska discloses a fiber optic connector as already discussed above. However, Grzegorzewska does not explicitly disclose the use of a nosepiece as claimed.  On the other hand, Xiao discloses a nosepiece as discussed above regarding claim 29-30.  As discussed above a nose piece would advantageously protect fragile fiber optic ends, and one of ordinary skill in the art would be motivated to modify the device of Grzegorzewska to have a nosepiece to produce a more robust fiber optic connector.
	Regarding claim 43, Grzegorzewska discloses a fiber optic connector as already discussed above. However, Grzegorzewska does not explicitly disclose conversion housing being secured using a retaining member as claimed. On the other hand, such feature is known in the art as taught by Xiao or Lu (see rejection of claim 2 and claim 15 above; See also 40 in Fig. 5 of Lu).  Such a retaining member or a threaded portion would have been readily recognized as advantageous and desirable to one of ordinary skill in the art since the threaded portion would allow for secure mechanical coupling of fiber optic housing components. Therefore, it would 

	Regarding claim 45-60, 62-65, Grzegorzewska discloses a fiber optic connector comprising a tuning pocket, resilient member, housing comprising an opening, transition region comprising an asymmetric transition, a ferrule comprising a tunable surface, a resilient member, and a transverse ferrule retention member being a clip as already discussed above (see rejections of claims 6-14, 20-22, 24-28, 34-37, 41-42, 44 discussed above). However, Grzegorzewska does not explicitly disclose the use of a nosepiece, threaded portion, keying feature, and the front portion of the housing comprising another cross-section portion. On the other hand, each of these features are known and shown by Xiao, as already discussed above with reference to claims 15-19.  Xiao discloses a nosepiece attachable to the front of the housing for covering the opening (170 in Fig. 4), threaded portion in the transition portion (see rejection of claim 15 and claim 2 above), keying feature (see rejection of claim 16 and claim 3 above), and the front portion of the housing comprising another cross-section portion (i.e. the SC footprint portion mentioned in the rejection of claim 19 and claim 5). Such features would have been readily recognized as advantageous and desirable to one of ordinary skill in the art since the threaded portion would allow for secure mechanical coupling of fiber optic housing components, a nose piece would advantageously protect fragile fiber optic ends, and an SC footprint would provide a well-established and well accepted fiber optic coupling standards for off-the-shelf, high-compatibility fiber optic applications.  Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Grzegorzewska to have a threaded region in the transition region, a nosepiece, and an SC footprint as claimed in claims 45-65 of the present application.

	Specifically for claims 56-57, Grzegorzewska in view of Xiao renders the claimed fiber optic connector obvious as discussed with reference to claim 45.  Although Xiao discloses the use of continuous threads, it does not explicitly disclose the number of threads being used.  On the other hand, the use of a small number of threads, such as threads less than three, would have been readily recognized as desirable to one of ordinary skill in the art.  Threads less than three would allow for easily disengageable yet mechanically secure means for coupling fiber optic connector components.  Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Grzegorzewska in view of Xiao to have threads less than three as claimed in the present application.
	Specifically for claim 58-59, Xiao discloses the use of an O-ring (101 in Fig. 1), and the nosepiece being a dust cap (paragraph [0057]);
	Specifically for claims 64-65, Grzegorzewska discloses the fiber optic connector being portions of a distribution cable assembly (paragraph [0002]);


	Regarding claim 67, Lu discloses the second footprint comprising a hardened connector footprint (abstract of Lu).  Such hardened connector footprint would have been readily recognized as advantageous and desirable for reasons discussed with reference to claim rejection of claim 45 above.
	Regarding claim 68, Lu discloses the changing from the first connector footprint to the second connector footprint comprises a single component (44 in Fig 3 of Lu).
	Regarding claim 69-70, Grzegorzewska discloses the use of plurality of components for changing from the first connector footprint to the second connector footprint (see claim rejection regarding claims 15-19, or claims 43; Also, a “shroud” is disclosed by Xiao as element ‘300’ in Fig. 3b as discussed in the rejection of claims 15-19). Although neither Grzegorzewska, Xiao, nor Xu explicitly discloses the use of an inner/outer boots and a coupling nut, such elements are well known and common in the fiber optic connector art. Such elements are advantageously used in the art to provide secure and stable mechanical coupling of different connector footprint with wide physical compatibility.  Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Grzegorzewska, Xiao, and Lu to have inner/outer boots, and a coupling nut in the manner claimed in the present application.
		
Regarding claim 73-78, Grzegorzewska discloses a fiber optic connector as discussed above. As such, Grzegorzewska also discloses the method of making the fiber optic connector comprising the steps of inserting a resilient member (40 in Fig. 5) into a longitudinal passageway of a housing from a front end of the housing (18 in Fig. 3), wherein the resilient member is at 
Specifically for claim 74, Grzegorzewska does not explicitly disclose that the ferrule cooperates directly with the housing without the ferrule holder.  On the other hand, making the ferrule integral with the ferrule holder such that the ferrule is coupled directly to the housing is well known in the fiber optic connector art.  Such unitary optical fiber ferrule is well known to be advantageous and desirable in the art because it reduces the number of individual components that need to be assembled during fiber optic installation and connection procedure.  Therefore, it would have bene obvious to a person of ordinary skill in the art to modify the device of Grzegorzewska to have the unitary ferrule/ ferrule holder element so that the ferrule directly cooperates with the housing without the need for a separate ferrule holder element.
Specifically for claim 75, Grzegorzewska discloses that the transverse ferrule retention member cooperates with the selectively tunable surface of the ferrule (paragraph [0026]);

Specifically for claim 77-78, Grzegorzewska discloses the fiber optic cable secured to the rear end of the housing (32 in Fig. 1), with a band (i.e. strain relief shown in Fig. 1 is in a “band” form).
	Regarding claim 79, Lu discloses the second footprint comprising a hardened connector footprint (abstract of Lu).  Such hardened connector footprint would have been readily recognized as advantageous and desirable for reasons discussed with reference to claim rejection of claim 45 above.
	Regarding claim 80, Lu discloses the changing from the first connector footprint to the second connector footprint comprises a single component (44 in Fig 3 of Lu).
	Regarding claim 81-82, Grzegorzewska discloses the use of plurality of components for changing from the first connector footprint to the second connector footprint (see claim rejection regarding claims 15-19, or claims 43; Also, a “shroud” is disclosed by Xiao as element ‘300’ in Fig. 3b as discussed in the rejection of claims 15-19). Although neither Grzegorzewska, Xiao, nor Xu explicitly discloses the use of an inner/outer boots and a coupling nut, such elements are well known and common in the fiber optic connector art. Such elements are advantageously used in the art to provide secure and stable mechanical coupling of different connector footprint with wide physical compatibility.  Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Grzegorzewska, Xiao, and Lu to have inner/outer boots, and a coupling nut in the manner claimed in the present application.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353.  The examiner can normally be reached on M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUNG H PAK/Primary Examiner, Art Unit 2874